PD-0496-15
                                                                                          COURT OF CRIMINAL APPEALS
                                        NO.05-14-00204-CR

                                                                                                    012015
                                 IN     THE    COURT       OF   APPEALS
                         FIFTH     DISTRICT       OF       TEXAS, AT   DALLAS
                                                                                           Abel Acosta, Clerk

JIMMY    ALBERT      JOHNSON                          §         APPEALED FROM THE
                 APPELLANT,
                                                      §•

                                                      §          59TH DISTRIC COURT

                                                      §

THE    STATE    OF-TEXAS                              §         GRAYSON COUNTY,         TEXAS
                APPELLEE.



*****************************************************************

                         PETITION        FOR    DISCRETIONARY          REVIEW
*************************************************************




                                   SOLE       ISSUE       PRESENTED:


        THE COURT BELOW ERRED IN DENYING                        APPELLANT'S MOTION TO
       DISMISS FOR DENIAL OF DEFENDANT'S                        RIGHT TO A SPEEDY TRIAL

 C.    "THE    CAT   COMES   OUT    OF    THE    BAG"....ON        PAGE     5

 SHOWS    BECAUSE       APPLICANT REFUSED TO PLEAD GUILTY,                         HE WAS FORCED

TO    PLEAD    GUILTY    AFTER     22    MONTHS       OF    CONSTANT      DENIAL   OF   SPEEDY TRIAL.




                                                  'syywin                       maOj*?^-      7' dO         /5


                                               TDCTJt- I90)if
                                                                                                                                                       ^**uwi\Y.
? JIMMY ABLERT
j PACK ONE UNIT'
                 JOHNSON   #
                               /90-9/9f               1 -I rf"i. ••"«.—W"-.l *,l   1 !-«->•» I   W-I-—J" J-V.V » —W-. .-•   ™7—-»~a_jilP   "siv   J-
! 2400 WALLACE PACK ROAD
hNAVASOTA/ TEXAS   77868                                         ,23..APR-:20.15' PM51.
                                                                                      COURT                OF       CRIMINAL               APPEALS
                                                                                      P.O.              BOX          12308
                                                                                       AUSTIN,                   TEXAS               78711
                                   '•S :'% i23DEiOS                     l1»l,,H»l'll1llli»'ln'»ll'llll»lll|l||>-ll»|ll'IHl'lll'll'l